Citation Nr: 1209326	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from March 30, 2007.  The Veteran appealed the initial evaluation awarded for his service-connected PTSD.  Then, in an October 2009 rating decision, the RO awarded a 50 percent rating for the Veteran's PTSD, effective from March 30, 2007.

In November 2011, the Veteran, sitting at the RO, testified during a hearing conducted via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

PTSD is not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess for 50 percent for PTSD are not met at any time since March 30, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In an April 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  He was afforded a VA examination in September 2007 and the examination report is of record.  These records satisfy 38 C.F.R. § 3.326.

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The record shows that, in the December 2007 rating decision, the RO granted service connection for PTSD that was assigned an initial 30 percent rating.  In the October 2009 rating decision, the RO awarded a 50 percent evaluation for the Veteran's service-connected PTSD.  In a November 2009 signed statement, the Veteran said that the symtoms associated with his service-connected PTSD warranted more than the currently assigned 50 percent disability rating.  However, during his November 2011 Board hearing, the Veteran stated that he was satisfied with the 50 percent evaluation for his service-connected PTSD, but did not believe it should be reduced to 30 percent (see Board hearing transcript at page 3).  

Preliminarily, the Board observes that the record clearly shows that, at no time during the appeal process was there any adjudicative action that considered reducing the Veteran's assigned disability rating for PTSD from 50 percent to 30 percent.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Disability ratings are determined by the application of the Schedule for Rating Disabilities that assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

The Veteran's service-connected PTSD is currently assigned a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

VA medical records, dated from January 2007 to June 2010, reflect that the Veteran's service-connected PTSD, with secondary depressive disorder and alcohol abuse, is treated with regular outpatient psychotherapy and prescribed psychotropic medication.


Vet Center records, dated in June 2007, indicate that the Veteran complained of insomnia and sleep difficulty, social isolation and loneliness, sadness, anxiety attacks, an uncontrollable temper and difficulty getting along with others, and memory and concentration problems.  A social worker diagnosed the Veteran with chronic and severe PTSD and assigned a GAF score of 51.

In July 2007, the Veteran met with a VA clinical social worker and complained of irritability and anger with his children and marital difficulty.  He had concentration and sleep problems, difficulty controlling his temper, panic attacks when driving, intrusive memories and nightmares of combat-related events, and was tearful.  He also had difficulty getting along with his adult children and co-workers.  He denied any past or current suicidal or homicidal ideations or plans.  The Veteran worked as a quality assurance inspector at the same company for fifteen years.  He got short-tempered with colleagues and overreacted to mistakes by yelling and saying harsh things.  The counselor assigned a current GAF score of 50 and, in the past year, a score of 55.  The Veteran was referred to a VA clinic psychiatrist.

Later in July 2007, the Veteran met with a VA clinic psychiatrist.  Records reveal that the Veteran was referred with a history of increased difficulty concentrating, tearfulness, sleep disturbance, temper outbursts, restlessness, panic attacks when driving, combat-related intrusive memories and nightmares, marital problems, and difficulty getting along with his adult children and co-workers.  His wife noted that he was increasingly moody, short-tempered, restless at night, and unhappy since the Iraq war started.  

Objectively, the Veteran was an alert, cooperative, fully oriented, casually dressed, pleasant, candid man.  His affect was anxious and depressed and there was no indication of psychosis or organicity.  The Veteran denied hallucinations.  His mood was generally irritable and depressed.  His sleep was poor and his energy was marginal.  Concentration and memory were poor.  Interests were diminished (anhedonia) and the Veteran denied any suicidal or homicidal ideation or plan.  Judgment and insight were felt to be adequate.  The clinical impression included PTSD, depression, not otherwise specified (NOS), and alcohol abuse, remote.  New medications were prescribed.

When seen by his VA psychiatrist in August 2007, the Veteran reported having a good response to the prescribed medications.  He was less emotional and no longer teary and was less irritable.  His mood was less irritable and depressed and sleep improved slightly.  His energy was improving.  Interests were somewhat better and his concentration and memory were fair.

In September 2007, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that, for the past two months, the Veteran regularly saw a VA clinic psychiatrist and counseling therapist.  He reported a history of drinking more heavily and getting violent during drinking binges and decreased his intake over the years with no history of legal charges or domestic violence changes or blackouts from alcohol.  The Veteran worked as a quality assurance inspector, a job he had intermittently since 1977, and worked for the same company since 1992.  He inspected track work products for railroads.  The Veteran worked full time and said his work could be hectic and pressured.  He had occasional conflicts with co-workers.  He used to enjoy fishing and golfing but had not been doing these hobbies in recent years.  He primarily watched sports programs on television.  He lost about ten pounds following medication changes in January 2007.  

The Veteran complained of hyper arousal, re-experiencing traumatic events, and avoidance behaviors.  He had sleep difficulty and severe combat-related nightmares, intrusive day time memories, and flashbacks.  His anxiety level could escalate.  He had physical jitteriness that worsened when he was under pressure, such as driving in busy areas.  The Veteran occasionally became paranoid for fear of aggression and had panic attacks when he broke out into a cold sweat, with tachycardia and blurry vision.  He became fearful of being attacked.  These happened about once a week.  He was very short tempered at work and had frequent verbal altercations with co-workers, with no negative repercussions from these thus far.  The Veteran could also be verbally aggressive with family members and argued quite a bit with his wife.  He was generally hypervigilant and startled easily.  He avoided driving in busy areas, any military reminders, and crowded areas in general. 

The Veteran said that he felt lonely and depressed, was easily tearful, and believed that his symtoms had minimal change with his currently prescribed medication.  He denied suicidality.  His energy level was low and he felt tired all the time and run down.   The Veteran's interest and motivation levels were fair.  He tried to stay busy primarily to keep his mind occupied.  His memory and concentration levels were subjectively poor.

Objectively, the Veteran was unshaven.  He was casually dressed, generally polite, and cooperative.  His memory and concentration levels were poor.  

The VA examiner said the Veteran had chronic PTSD symtoms of a moderate to severe degree along with a depressive disorder, not otherwise specified (NOS), secondary to PTSD.  The Veteran was able to maintain activities of daily living, including personal hygiene.  He had problems with alcohol abuse and some verbal aggressiveness but no other inappropriate behavior was described.  He was in treatment and had not yet responded to it.  His thought processes and communication were impaired by difficulties with short-term memory and concentration.  The Veteran's social functioning was impaired by his high level of anxiety and depression.  He was competent for VA purposes and employable from a psychiatric standpoint, ideally in settings in which he had little or no contact with the public and very loose supervision, due to his high anxiety level due to PTSD.  The Axis I diagnoses included PTSD, chronic and moderate to severe, depressive disorder, NOS, due to PTSD, and alcohol abuse, likely as not due to PTSD.  A GAF score of 56 was assigned.  The VA examiner said that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symtoms of depressed mood, anxiety with panic attacks on a weekly basis, suspiciousness bordering on paranoia, and chronic sleep impairment with memory loss and required continuous medication.

In May 2008, the Veteran submitted signed statements from his wife, daughter, and son.  His wife described the Veteran's mood swings, depression, forgetfulness, and verbal abusiveness that led to a physical altercation between him and their son.  She indicated that the Veteran had to be told to change his clothing and shower on a daily basis.  The Veteran's wife said his memory problems worsened recently, and he was suspicious of his family and had panic attacks.  His behavior affected their social relationships.

When seen by his VA clinic psychiatrist in August 2008, the Veteran said he was doing "ok" overall but was worried about his wife.  He was not sleeping well due to the worrying and used alcohol to "relax".  He was cooperative, oriented, and mildly anxious.  There was no indication of psychosis or hallucinations.  The Veteran described his mood as less irritable or depressed.  His energy, concentration, and memory were fair and his interests were improved.  He denied suicidal or homicidal ideation or plan.  Judgment and insight were considered adequate.  The clinical impression was PTSD, depression, NOS, treated, and alcohol abuse, remote.

VA outpatient records, dated in October 2008, include the Veteran's report of continued anxiety, nightmares, intrusive memories, agitation, avoidance, hypervigilance, and sleep disturbance.  His symtoms were further exacerbated by his wife's ill-health.  He was counseled against using alcohol to manage anxiety.  Objectively, he was alert, cooperative, fully oriented, and casually dressed.  His affect was moderately anxious with no psychosis or hallucinations.  His mood was irritable and depressed.  He was educated as to the warning signs of suicide and how to use a suicide hotline.

In an October 8, 2008 co-signed statement, the Veteran's treating VA psychiatrist and mental health therapist/social worker said that he was treated for PTSD symtoms that increased in severity over the past few years.  It was noted that the Veteran frequently drinks alcohol in response to increase distress.  His alcohol abuse exacerbated the impact of symtoms on his daily functioning.  He was able to work but was marginally keeping his job.  He was reprimanded and relocated in response to his increased irritability, social withdrawal, lack of concentration, distraction by intrusive memories, and frequent panic attacks.  He also had frequent nightmares, insomnia, thoughts of guilt, and depression.  The Veteran's treatment included outpatient therapy and prescribed psychotropic medication.  He was fully compliant with the treatment recommendations but experienced only minimal relief.  His symtoms recently became more severe after his wife's diagnosis of inoperable cancer.  

In December 2008, VA outpatient records show that the Veteran said his wife died.  He was using hospice support group and bereavement therapy and his children.  He was not sleeping well and felt more emotional.  He denied any suicidal or homicidal ideation or plan.  He was fully oriented.  

January and March 2009 VA mental health records indicate that the Veteran reported sleeping better with prescribed medications and was less "emotional", though still occasionally tearful and continued to mourn his wife's death.  He went back to work and liked being busy.  He had the support of a new friend, his church, and his children.  

According to a June 2009 VA mental health medication note, the Veteran said he was stopped for going the wrong way on a one-way street while "lost" and was charged with driving under the influence (DUI).  He had an attorney and was doing what was needed.  He went back to work and liked "being busy".  He had the support of friends and family but was embarrassed about his DUI.  Available substance abuse classes were discussed.  

In July 2009, the Veteran met with his treating VA clinic psychiatrist.  He continued to mourn the loss of his wife and was to have a hearing on his DUI charge.  He started in the VA alcohol abuse program but was still drinking "some" on weekends.  He was embarrassed about his DUI charge and the importance of sobriety was discussed.  

Objectively, the Veteran was alert, cooperative, fully oriented, casually dressed, and candid.  He had a mildly anxious affect with no indication of psychosis or organicity.  The Veteran denied hallucinations.  He described his mood as less sad, anxious, and irritable.  He slept well.  His weight was down ten pounds in the last year.  His energy, concentration, and memory were all fair.  His interests were improved.  He denied any suicidal or homicidal plan or ideation.  Judgment and insight were considered adequate.  The clinical impression was PTSD, bereavement, depression, NOS, treated, and alcohol abuse.

A July 27, 2009 VA record indicates that the Veteran was seen in conjunction with his participation in alcohol abuse classes and reported experiencing serious depression, anxiety or tension, and trouble understanding, concentration, or remembering during the last month and during his life time.  He denied suicidal ideation.  

When he saw his VA psychiatrist in March 2010, it was noted that the Veteran continued to mourn the death of his wife due to illness and said his son and daughter-in-law were divorcing.  He felt sad much of the time due to these losses and pressure from the DUI charge that hung over his head.  He continued with substance abuse classes, had an attorney, and may be going to a jury trial.  The Veteran said he was drinking one or two beers daily, but never more than that.  He attended VA substance abuse classes and enjoyed them.  

Objectively, the Veteran was an alert, cooperative, fully oriented, casually dressed, pleasant, and candid man.  His affect was mildly anxious and there was no indication of psychosis or organicity.  He denied hallucinations and described his mood as less sad, anxious and irritable.  He slept well.  The Veteran's energy, concentration, and memory were all fair.  His interests were improved and he denied any suicidal or homicidal ideation or plan.  His judgment and insight were considered adequate.  The clinical impression was PTSD, bereavement, depression, NOS, treated, and alcohol abuse.  The treatment plan was for the Veteran to continue therapy and outpatient treatment and taking prescribed medications.  He was considered stable on the medications.  A GAF score of 52 was assigned.

After reviewing the record and the relevant rating criteria, it is concluded that no more than the currently assigned 50 percent rating is warranted for the Veteran's service-connected PTSD.  The VA examination and outpatient treatment records suggest that no more than a 50 percent rating is in order.  In July 2007, a VA clinic social worker reported the Veteran's complaints of sleep difficulty, anxiety, depression, and irritability and assigned a GAF score of 50.  However, in August 2007, the Veteran's VA psychiatrist said that the Veteran reported a good response to his medications and was less emotional, no longer teary, and less irritable.  In September 2007, the VA examiner noted the Veteran's complaints of hyper arousal and avoidance behaviors, sleep difficulty, panic attacks, episodes of paranoia, and hypervigilance, but a GAF score of 56 was assigned and the examiner said the Veteran had PTSD of a moderate to severe degree.  In October 2008, the Veteran's treating psychiatrist and counselor noted his increased irritability, social withdrawal, panic attacks, intrusive memories, and sleep difficulty.  But, in March 2010, the Veteran's treating VA psychiatrist noted the Veteran's feelings of sadness due to his wife's death, his DUI charge, and his son's impending divorce, and assigned a GAF score of 52. 

The GAF scores assigned during the appeal period are not inconsistent with the symtoms reported of moderate psychiatric disability.  The available outpatient records reflect the Veteran's complaints of depression, social isolation, easy irritability and anger, combat-related sleep difficulty, and hyper arousal. 

The September 2007 VA examination report reflects symptoms consistent with a 50 percent evaluation.  The other medical evidence, including the VA treatment records and psychiatrist's statement, dated from 2007 to 2010, further demonstrates that the Veteran reported anger and irritability, sleep difficulty and nightmares, intrusive thoughts, hyper arousal, social isolation, depression, and impaired concentration and memory. 

However, the record does not show persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 50 percent prior to or after March 8, 2007.  Symptoms such as a decline in personal hygiene, spatial disorientation, near-continuous panic, or other symptoms set out for the 70 percent rating are not shown.  The September 2007 VA examiner, and VA clinicians, have repeatedly described the Veteran as oriented with no evidence of psychotic thought.  Although the Veteran's wife, in May 2008, reported that he had difficulty maintaining his personal hygiene, the VA examiner in September 2007 said that he was able to maintain his personal hygiene, and his VA clinic psychiatrist repeatedly noted that the Veteran was casually dressed but never indicated that he neglected personal hygiene.  

The Board acknowledges that the September 2007 VA examiner also said that the Veteran's thought process was impaired by concentration and memory problems and his social functioning was impaired by his high anxiety level and depression.  However, the more recent VA outpatient clinic records show that, after his wife's death in December 2008, the Veteran returned to work, liked being busy, and had the support at hospice, the church, and his children.  He struggled with alcohol abuse but attended VA substance abuse classes.  Thus, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is not shown.  As such, an initial rating in excess of 50 percent is not warranted at any time since the Veteran filed his initial claim. 

In sum, the Veteran's symptoms do not more closely approximate the criteria required for a higher rating.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for greater evaluations for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes, however, that in this case, the Veteran has reported working full time as a quality assurance inspector, although he has also reported difficulty getting along with co-workers and his clinic psychiatrist said, in October 2008, that he was marginally keeping his job due to symptomatology associated with his PTSD.  But, he and the record have not indicated that he is unemployable due to his PTSD.

Finally, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


